                   THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



DENNIS MAURER,
                                             Civil Action No.   19-14612
                  Plaintiff,

             V.
                                          MEMORANDUM ORDER DISCHARGING
                                          ORDERS TO SHOW CAUSE
BB&T BANK,
                  Defendant.




DENNIS MAURER,
                                             Civil Action No.   19-20915
                  Plaintiff,

             v.
                                          MEMORANDUM ORDER DISCHARGING
                                          ORDERS TO SHOW CAUSE
B3&T BANK,
                  Defendant.




     THESE CASES come before the Court upon this Court’s Orders

to Show Cause,    dated December 3,       2019,   and January 14,   2020,   and

Plaintiff’s responses thereto.        Having considered Plaintiff’s

submissions-- most particularly,          and recently,   Plaintiff’s brief

at docket entry 39,    and Plaintiff’s Supplemental Declaration at

docket entry 39-1-- the Court concludes that Plaintiff has

sufficiently established,      at this early stage of the case,         that

he has suffered an injury in fact sufficient to confer standing



                                      1
under Article III of the United States Constitution.                         While the

Court is not persuaded by Plaintiff’s application and

interpretation of Mielo v.            Steak      ‘n Shake Operations,        Inc.,   897

F.3d 467       (3d Cir.   2018)    as set forth in his brief           (see docket 39

at p.    6),    Plaintiff’s Declaration sufficiently establishes that

“Plaintiff himself         ‘personally’       ‘experience ted]   actual physical

difficulty’      by virtue of the       ‘allegedly not ADA-compliant’

features of each B3&T branch at issue.”                   (January 14,       2020 Order

to Show Cause,       quoting Mielo,      897 F.3d at 480).        For example,

Plaintiff states that,            at the Linwood 33&T branch,          he “had to

traverse from the unlevel non-compliant non-disabled parking

space to the roadway to a non-compliant ramp to exit the

branch,”       (docket entry 39-1,      p.    5);   and at the Hammonton 33&T

branch,    he    “used” a curb ramp that            “was severely sloped and

dangerous”      “to access the subject facility.”              (Id.,         12)
                                                                        p.

        Accordingly,      IT IS on this 5th day of January,             2020,      hereby

ORDERED that the Court’s Orders to Show Cause                  (docket entries 28

and 36)    are DISCHARGED.         Nothing in this Order shall preclude

Defendant from raising lack of Article III standing at a later

stage of this case,        provided a good faith basis to do so exists.




                                           s/ Renée Marie Bumb
                                         RENÉE MARIE 3UME
                                         UNITED STATES DISTRICT JUDGE




                                             2
